ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-313, concluding that ROBERT F. LYLE of JACKSONVILLE, FLORIDA, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law;
And respondent currently being ineligible to practice law in this State by reason of his failure to pay his annual attorney assessments to the New Jersey Lawyers’ Fund for Client Protection;
And good cause appearing;
It is ORDERED that ROBERT F. LYLE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent include with any application for reinstatement to practice proof of his fitness as attested to by a mental health professional approved by the Office of attorney Ethics; and it if further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*564ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.